                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

BC POWER, INC.,

          Plaintiff,

v.                              Case No:   2:19-cv-803-FtM-29NPM

STUART C. IRBY COMPANY,

          Defendant.


                          OPINION AND ORDER

     This matter comes before the Court on defendant's 12(c) Motion

for Judgment on the Pleadings (Doc. #15) filed on December 9, 2019.

Plaintiff filed a Response (Doc. #26) on January 6, 2020.    For the

reasons set forth below, the motion is granted.

                                 I.

     “After the pleadings are closed--but early enough not to delay

trial--a party may move for judgment on the pleadings.”     Fed. R.

Civ. P. 12(c). “Judgment on the pleadings is proper when no issues

of material fact exist, and the moving party is entitled to

judgment as a matter of law based on the substance of the pleadings

and any judicially noticed facts. [ ] We accept all the facts in

the complaint as true and view them in the light most favorable to

the nonmoving party.” Interline Brands, Inc. v. Chartis Specialty

Ins. Co., 749 F.3d 962, 965 (11th Cir. 2014) (internal citation

omitted). See also Bankers Ins. Co. v. Fla. Residential Prop. &
Cas. Joint Underwriting Ass'n, 137 F.3d 1293, 1295 (11th Cir. 1998)

(same).    The pleadings considered by the court on a motion for

judgment on the pleadings include the complaint, answer, and

exhibits thereto. Grossman v. NationsBank, N.A., 225 F.3d 1228,

1231 (11th Cir. 2000).

                                    II.

      In late 2014, Brooks & Freund, LLC (Brooks) entered into a

contract to serve as the general contractor on a construction

project by Orchid Run Apartments, LLC.          Plaintiff BC Power, Inc.

(BC   Power),   an   electrical   contractor,   executed   a   subcontract

agreement with Brooks in December 2014 in which it agreed to

perform certain work at the Orchid Run Apartments project.             To

perform the work covered by the subcontract, BC Power obtained

electrical materials from an electrical supplier, defendant Stuart

C. Irby Company (Irby).       Pursuant to a written Application for

Credit and Billing Information, Irby extended credit to BC Power

on an open account to purchase materials.          Brooks did not fully

pay BC Power for the subcontract work, having an unpaid principal

amount exceeding $685,000.        BC Power in turn did not fully pay

Irby for its materials, having an unpaid principal amount exceeding

$46,000.

      On or about February 24, 2016, BC Power, by its CEO Michael

B. Collins, executed an Assignment of Accounts Receivable (the

Assignment) in favor of Irby.      The Assignment transferred to Irby,



                                   - 2 -
as the sole owner “forever, all of its right, title and interest

in and to the Accounts Receivables” owed to BC Power by Brooks on

the Orchid Run project. (Doc. #3, Exh. A.)     At the time, the amount

of the receivables owed to BC Power was in excess of $685,000.

     A. Previous Case

     On March 18, 2016, Irby (as assignee) filed a Complaint

against Brooks and Western Surety Company (Western) in federal

court.    See Stuart C. Irby Co. v. BC Power, Inc., Case No. 2:16-

cv-211-FTM-29CM, Doc. #1 (M.D. Fla.). 1      Federal jurisdiction was

premised on diversity of citizenship.      28 U.S.C. § 1332(a).

     On July 8, 2016, Irby filed a Second Amended Complaint (Id.,

Doc. #17), which became the operative pleading, adding BC Power as

a defendant.    Irby brought the following claims in the Second

Amended   Complaint:    (1)   a   claim   against   Brooks   for   unjust

enrichment based on the electrical materials furnished by Irby to

BC Power (Claim No. 1); (2) a claim against Western and Brooks for

payment under a surety payment bond (Claim No. 2); (3) a claim

against Brooks for breach of the BC Power subcontract (Claim No.

3); and (4) a claim against BC Power for breach of a Credit



     1 The Court takes judicial notice of the contents of this
previous case, over which the undersigned was also the presiding
judge. See Fed. R. Evid. 201(b)(2); Fla. Bd. of Tr. v. Charley
Toppino & Sons, Inc., 514 F.2d 700, 704 (5th Cir. 1975) (“It is
not error [ ] for a court to take judicial notice of related
proceedings and records in cases before that court.”) (citations
omitted).



                                  - 3 -
Agreement (Claim No. 4).        (Id., Doc. #17.)   Brooks filed a

Crossclaim against BC Power for breach of the subcontract between

Brooks and BC Power.   (Id., Doc. #25.)   BC Power filed a Partial

Answer and Affirmative Defenses (Id., Doc. #33) to the Crossclaim,

and an Answer an Affirmative Defenses (Id., Doc. #39) to the Second

Amended Complaint which, among other things, admitted the attached

Assignment.   (Id. ¶¶ 26-27.)

     On November 29, 2016, BC Power filed an Emergency Motion to

Set Aside Assignment. (Id., Doc. #51.)       The Emergency Motion

correctly asserted that the effect of the Assignment was to assign

BC Power’s entire interest in the $685,000 account receivables to

Irby when BC Power only owed Irby about $46,000.        Brooks and

Western opposed the motion to set aside the assignment. (Id., Doc.

#53).

     On January 9, 2017, the Court issued an Opinion and Order

denying the motion, stating in part:

          BC Power seeks to set aside as void or voidable
          the Assignment of Accounts Receivable based
          upon       lack        of        consideration,
          unconscionability, fraud in the inducement,
          and mistake. Irby and Western respond that BC
          Power’s motion is an improperly supported
          quasi-motion for summary judgment and that BC
          Power has waived these arguments by failing to
          assert them as affirmative defenses in its
          Answer and has not otherwise raised them as
          claims against Irby in this case. The
          Assignment of Accounts Receivable (Doc. #17-
          6) is governed and construed under Mississippi
          law according to its terms.




                                - 4 -
           The Court agrees that procedurally BC Power’s
           arguments are improperly raised and out of
           time. Rather than file a counterclaim against
           Irby or state its defenses as affirmative
           defenses in its Answer, BC Power filed a
           motion to rescind the Assignment and set it
           aside. By failing to assert their defenses to
           Irby’s claim for relief in their Answer, BC
           Power waived these affirmative defenses and
           the time to amend pleadings has long since
           passed. See Fed. R. Civ. P. 8(c), 12(b). The
           Court declines to construe the filing as a
           motion to dismiss as BC Power submits matters
           outside   the  pleadings   for   the   Court’s
           consideration and otherwise the motion was not
           made before BC Power filed its Answer. See
           Fed. R. Civ. P. 12(b).

 (Id., Doc. #61, pp. 3-4.)

     On   February   6,   2017,   plaintiff    Irby   filed   a   Motion     for

Voluntary Dismissal (Id., Doc. #64) of claims against Western and

Brooks based upon settlement with those two defendants. 2              BC Power

opposed   the   motion,   asserting   that    Irby    was   required    by   the

Assignment to assume the receivables for BC Power’s benefit and

interest, which it had not done.           (Id., Doc. #65.)       On March 9,

2017, the Court permitted the voluntary dismissal with prejudice

of Irby’s claims against Western and Brooks, stating:

           BC Power argues that it will be prejudiced if
           Brooks and Western are dismissed from this
           case because BC Power “has been told by the
           other parties that it will not receive any of
           the settlement proceeds.    BC Power will be
           left with nothing and no legal remedy in the
           present suit.” (Doc. #65 at 3.) Yet, based
           upon the Assignment (Doc. #17-6, Exh. 6,

     2 It appears Irby settled with Brooks and Western for $40,000,
paid by Brooks. (Id., Doc. #75-1, ¶ 11.)



                                   - 5 -
           Assignment   of  Accounts   Receivable),   all
           rights, title, and interest to the amounts
           owed to BC Power on the accounts receivable
           was assigned to Irby, and there is nothing
           indicating – and BC Power does not argue –
           that Irby could not settle the BC Power’s
           claims with Brooks and Western. Although BC
           Power believes that Irby has acted in
           contradiction of the parties’ intentions in
           entering in the Assignment and that Irby has
           otherwise acted against BC Power’s interests,
           as the Court noted in its previous Opinion and
           Order, BC Power could have raised these
           arguments by filing a counterclaim against
           Irby or stating its defenses as affirmative
           defenses in its Answer, which BC Power has
           failed to do.2 (Doc. #61 at 3.)

           BC Power further argues that if this Court
           allows dismissal of Brooks and Western, BC
           Power’s   claims  against   Brooks   will  be
           extinguished as Irby is attempting to settle
           BC Power’s claims against Brooks relating to
           the amounts owed by Brooks to BC Power to the
           detriment of BC Power. The Court is unaware
           of any claim by BC Power against Brooks for
           any amounts owed, presumably because any such
           claim was assigned to Irby.    Thus, BC Power
           has failed to establish that it will lose
           substantial rights as a result of a Rule
           41(a)(2) voluntary dismissal.



           2 The Court is aware that BC Power has filed
           a motion for leave to amend its answer and add
           a counterclaim against Irby (Doc. #66), but
           dismissal of Brooks and Western will not
           prejudice BC Power’s request to amend.

(Id., Doc. #69, pp. 4-5.)   A Judgment (Id., Doc. #70) dismissing

the case with prejudice as to Brooks and Western was filed on March

9, 2017.




                               - 6 -
     As the Court had noted, BC Power had filed a Motion for Leave

to File Amended Answer (Id. Doc. #66), stating in part:

          Should the Assignment remain in place, justice
          will not prevail. BC POWER’s counsel has
          learned that IRBY and B&F have reached a
          settlement agreement, failing to provide any
          proceeds to BC POWER. On good faith and
          belief, IRBY used BC POWER’s $685,000.00 of
          receivables as leverage in order to receive
          payment on their $46,000.00 principal, due and
          owing. In short, IRBY bargained away BC
          POWER’s receivables for pennies on the dollar,
          in direct conflict with their prior assurances
          to protect BC POWER’s interests against B&F.
          B&F also has unjustly benefitted, realizing a
          $600,000.00+ windfall/cost savings as to what
          they truly owe BC POWER. BC POWER will be left
          with nothing and no legal remedy in the
          present suit.

(Id., Doc. #66, p. 3.)   A magistrate judge recommended denial of

the motion, and on March 29, 2017, the Court adopted the findings

of the Magistrate Judge’s Report and Recommendation, and denied

leave to file an amended answer, stating in part:

          After conducting an independent examination of
          the file and upon due consideration of the
          Report and Recommendation, the Court accepts
          the   Report   and   Recommendation   of   the
          magistrate judge. The Court agrees that BC
          Power, Inc. failed to show good cause to amend
          at this late stage of the proceedings, and
          reaffirms the January 9, 2017 Opinion and
          Order (Doc. #61, p. 3) finding that “BC Power
          waived these affirmative defenses and the time
          to amend pleadings has long since passed.”

(Id., Doc. #74, p. 2.)

     On April 10, 2017, Irby filed a Motion For Summary Judgment

Against BC Power, Inc. (Id., Doc. #75) seeking recover of the



                              - 7 -
balance due on the materials Irby had supplied to BC Power, less

the $40,000 settlement amount from Brooks and Western. BC Power

filed a Response in Opposition (Id., Doc. #79) asserting that

summary judgment should be denied because the Assignment had been

obtained by fraud.

     While the summary judgment motion was pending, Irby and BC

Power filed a Joint Motion of Stipulated Judgment Against BC Power,

Inc. (Id., Doc. #77) in which they stipulated to the form of a

final judgment.     The proposed final judgment set forth the agreed-

upon dollar amount, stated that “the principles of res judicata

and collateral estoppel apply with respect to this [stipulated]

judgment”, and required the Court to retain jurisdiction.                The

Court was not inclined to retain jurisdiction and had concerns

about the appropriateness of the collateral estoppel/res judicata

language    given   the    stipulated   nature   of   the   proposed   final

judgment.    (Id., Doc. #78.)      The parties were requested to notify

the Court as to their positions on these two matters.           On May 15,

2017, the Court denied the joint motion because the parties were

not in agreement as to the need for the collateral estoppel/res

judicata language.        (Id., Doc. #82, p. 2.)

     On December 5, 2017, the Court issued an Opinion and Order on

the pending summary judgment motion.         The Court granted summary




                                    - 8 -
judgment in favor of Irby, awarding $6,145.05 in principal 3 ,

$8,875.37    in   service   charges,   plus   interest,   for   a   total   of

$15,295.71.       The request for attorney’s fees was denied. (Id.,

Doc. #85.)    In relevant part, the Court stated:

            BC Power argues that Irby is not entitled to
            summary judgment because there is a material
            question as to whether Irby is entitled to
            recover any amount of the unpaid principal
            balance. Specifically, BC Power asserts that
            Irby expressly agreed, and owed a duty to BC
            Power, to recover the full amount of the
            accounts receivables from Brooks, which were
            the subject of the Assignment. BC Power
            further asserts that Irby assumed a fiduciary-
            type role by agreeing to protect BC Power’s
            interest and to fight for full recovery of the
            receivables.   BC Power asserts that because
            the   settlement   was   a  breach    of  this
            obligation, it does not owe any money to Irby
            (and Irby owes BC Power money).     (Doc. #79,
            p. 3.)

            BC Power’s arguments are without merit because
            the Assignment creates no such obligation or
            fiduciary-type relationship between BC Power
            and Irby.   The Assignment states that it is
            governed by Mississippi law (Doc. #17-6, ¶6),
            which provides the following with regard to
            the interpretation of a contract:

                   First, we must determine whether the
                   contract is ambiguous, and if it is
                   not, then it must be enforced as
                   written.   [   ]   In  making   that
                   determination,    the   Court   must
                   review the express wording of the
                   contract as a whole. [ ]      If the
                   contract   is    unambiguous,   “the

     3 This amount was based on the remaining balance of the
$46,145.05, after subtracting a $40,000 amount gained from a
settlement with Brooks and Western. (Case No. 2:16-cv-211-FTM-
29CM, Doc. #85, p. 8.)



                                   - 9 -
     intention    of   the    contracting
     parties should be gleaned solely
     from the wording of the contract”
     and parole evidence should not be
     considered. [ ] This Court must
     “accept the plain meaning of a
     contract as the intent of the
     parties where no ambiguity exists.”
     [ ] “‘An instrument that is clear,
     definite, explicit, harmonious in
     all its provisions, and is free from
     ambiguity’ will be enforced.” [ ]

     “The mere fact that the parties
     disagree about the meaning of a
     provision of a contract does not
     make the contract ambiguous as a
     matter of law.” [ ] “Where the
     contract    is    unambiguous,    the
     ‘parties are bound by the language
     of the instrument.’” [ ] Courts
     should not alter the terms of a
     valid contract.      “The right of
     persons to contract is fundamental
     to our jurisprudence and absent
     mutual mistake, fraud [,] and/or
     illegality, the courts do not have
     the authority to modify, add to, or
     subtract from the terms of a
     contract validly executed     between
     two parties.” [ ]      “With limited
     exceptions,    persons    enjoy   the
     freedom to contract. When they do,
     they are bound by the terms of their
     contracts.”

Epperson v. SOUTHBank, 93 So. 3d 10, 16-17
(Miss. 2012) (internal citations omitted).
In a summary judgment case, Mississippi
advises that the reviewing Court “should
determine only whether the contract is
ambiguous.”   Id. at 17.    If the terms are
ambiguous, then the case must be submitted to
the trier of fact and summary judgment denied.
Id.

The Assignment (Doc. #17-6) in this case is
not ambiguous. The Assignment is clear that


                    - 10 -
           the intention of the parties was not to create
           any   type   of   fiduciary   relationship   or
           obligation toward BC Power.          BC Power
           transferred the accounts receivables, i.e., it
           “grants, sells, conveys, assigns, transfers,
           and delivers” those receivables to Irby.
           (Doc. #17-6, ¶ 2.)         This transfer was
           “forever.” (Id.) The transfer involved “all
           of its right, title and interest in and to the
           Accounts Receivables”. (Id.) Thus, BC Power
           retained no interest of any kind in the
           receivables, and there were no restrictions on
           what   could   be   done  with   the   accounts
           receivables.      Additionally,   BC      Power
           recognized that the assignment did not relieve
           BC Power of any of its obligations to Irby.
           (Id. at ¶ 5.)      In light of the clear and
           unequivocal language of the Assignment, the
           parole evidence from Bruce Collins is not, and
           cannot be made, admissible.

           The Court finds that Irby is entitled to
           summary judgment on its claim and to recover
           from BC Power.   Only the amount of recovery
           need be determined.      BC Power does not
           address, and therefore does not dispute, the
           amounts.

(Id., Doc. #85, pp. 4-7) (footnote omitted).        Judgment (Id., Doc.

#86) was filed on December 5, 2017.       The Court denied plaintiff’s

Motion to Alter or Amend to provide for attorney’s fees.            (Id.,

Docs. #87, #88.)      No appeal was filed by either party.

     B. Current Case

     The current case was filed in state court and removed to

federal court based on diversity of citizenship jurisdiction.           BC

Power’s   Complaint    (Doc.   #3)   challenges   the   validity   of   the

Assignment, asserting claims based on claims of fraud, fraudulent

inducement, and fraudulent misrepresentation.           BC Power alleges



                                 - 11 -
that Irby falsely represented to BC Power that Irby would protect

BC Power’s interests and recovery efforts for the full sum of the

account receivables, less the monies owed by BC Power to Irby.   BC

Power alleges that this was a false representation of material

fact and was made to induce BC Power and Collins to execute the

Assignment.   BC Power alleges it was ignorant of the legal effect

and content of the Assignment, and never would have executed the

Assignment had it known Irby was not going to perform on the

representation.   BC Power seeks to invalidate the Assignment, and

asserts that Irby now owes it the remainder of the accounts

receivable previously due and owing from Brooks.

     Irby filed an Answer and Affirmative Defenses (Doc. #5)

asserting, in relevant part, that the Complaint is barred by res

judicata and/or collateral estoppel based on the proceedings in

the previous federal case.

                               III.

     Irby argues that the Complaint in the current case is barred

by res judicata (also known as claim preclusion) because BC Power’s

claims center on whether the Assignment was valid, a claim already

evaluated and rejected in a prior federal case.     (Doc. #15, pp.

2-11.)   Irby also asserts that the current case is barred by the

doctrine of collateral estoppel (also known as issue preclusion)




                              - 12 -
because the issue of the validity of the Assignment was decided in

the prior federal case.   (Doc. #15, pp. 12-15.)

     “Res judicata is often analyzed as two separate components:

claim preclusion and issue preclusion.”      Woodson v. Eleventh

Judicial Circuit in & for Miami Dade County, FL, 791 F. App’x 116,

119 (11th Cir. 2019).   As the Supreme Court has stated:

          The preclusive effect of a judgment is defined
          by claim preclusion and issue preclusion,
          which are collectively referred to as “res
          judicata.” Under the doctrine of claim
          preclusion,   a    final  judgment  forecloses
          “successive litigation of the very same claim,
          whether or not relitigation of the claim
          raises the same issues as the earlier suit.”
          New Hampshire v. Maine, 532 U.S. 742, 748, 121
          S. Ct. 1808, 149 L. Ed. 2d 968 (2001). Issue
          preclusion, in contrast, bars “successive
          litigation of an issue of fact or law actually
          litigated and resolved in a valid court
          determination     essential   to   the   prior
          judgment,” even if the issue recurs in the
          context of a different claim. Id., at 748–749,
          121 S. Ct. 1808. By “preclud[ing] parties from
          contesting matters that they have had a full
          and fair opportunity to litigate,” these two
          doctrines protect against “the expense and
          vexation    attending     multiple   lawsuits,
          conserv[e] judicial resources, and foste[r]
          reliance on judicial action by minimizing the
          possibility    of    inconsistent  decisions.”
          Montana v. United States, 440 U.S. 147, 153–
          154, 99 S. Ct. 970, 59 L. Ed. 2d 210 (1979).




                              - 13 -
Taylor v. Sturgell, 553 U.S. 880, 892 (2008)(footnote omitted).

       A. Res Judicata - Claim Preclusion

       (1)   Legal Principles

       The first issue is whether the Court applies federal or state

law to determine the preclusive effect of an earlier judgment of

a federal court which had exercised diversity jurisdiction.      “The

preclusive effect of a federal-court judgment is determined by

federal common law.” Taylor v. Sturgell, 553 U.S. 880, 891 (2008)

(citing Semtek Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497,

507–509, (2001)).    Semtek made clear, however, that while “federal

common law governs the claim-preclusive effect of a dismissal by

a federal court sitting in diversity,” federal common law should

be derived from “the law that would be applied by state courts in

the State in which the federal diversity court sits.” Id., 531

U.S.    at    508.     Generally,   “[w]hen   exercising     diversity

jurisdiction, we apply the state law of res judicata in which the

federal diversity court sits.” Aning v. Fannie Mae, 754 F. App’x

816, 818 (11th Cir. 2018) (citing Semtek).         However, “[t]his

federal reference to state law will not obtain [ ] in situations

in which the state law is incompatible with federal interests.”

SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 764 F.3d 1327, 1336–

37 (11th Cir. 2014) (citing Semtek 531 U.S. at 509).       There is no




                                - 14 -
such incompatibility in this case, and therefore the Court applies

Florida claim preclusion principles.

     Res judicata is an affirmative defense.                      Fed. R. Civ. P.

8(c). As an affirmative defense, the burden is upon the party

asserting the defense to show the required prerequisites are

satisfied.    In re Piper Aircraft Corp., 244 F.3d 1289, 1296 (11th

Cir. 2001).        Thus, in this case the burden is upon Irby to

establish its claim preclusion defense.

     Fortunately,        “[a]    comparison      between      Florida      rules    and

federal rules governing claim and issue preclusion reveals that

the relevant principles are largely identical.” SFM Holdings,

Ltd., 764 F.3d at 1337 (citations omitted). In this case, both

parties    agree   (Docs.       #15,   p.   9;   #26,   pp.   6-7)   to     the     four

components    of   res    judicata      which    govern    this    case:         “Under

Eleventh    Circuit   precedent,        a   claim   will   be     barred    by     prior

litigation if all four of the following elements are present: (1)

there is a final judgment on the merits; (2) the decision was

rendered by a court of competent jurisdiction; (3) the parties, or

those in privity with them, are identical in both suits; and (4)

the same cause of action is involved in both cases.”                    Ragsdale v.

Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999) (citation

omitted).    See also Fla. DOT v. Juliano, 801 So. 2d 101, 105 (Fla.

2001).     “If all four elements are met, ‘the judgment or decree

upon the merits in the first case is an absolute bar to the



                                       - 15 -
subsequent action or suit between the same parties not only in

respect of every matter which was actually offered and received to

sustain the demand, but also as to every claim which might have

been presented.’” Rivas v. Bank of N.Y. Mellon, 777 F. App’x 958,

963 (11th Cir. 2019) (quoting In re Justice Oaks II, Ltd., 898

F.2d 1544, 1552 (11th Cir. 1990)) (alterations adopted) (internal

quotation marks omitted).

     (2)      Application of Res Judicata to Present Case

     (a)   Final Judgment on the Merits

     For res judicata purposes, there were two final judgments

entered in the previous case.     The Court entered a final judgment

dismissing the case with prejudice as to Brooks and Western based

upon their settlement with Irby.    (Stuart C. Irby Co. v. BC Power,

Inc., Case No. 2:16-cv-211-FTM-29CM, Doc. #70.) 4    The Court also

issued a final judgment in favor of Irby and against BC Power on

Irby’s motion for summary judgment as to the count relating to the

balance due under the Credit Agreement. (Id., Doc. #86.)

           “’[A] dismissal with prejudice is deemed an
           adjudication on the merits for the purposes of
           res judicata,’ Anthony v. Marion Cty. Gen.
           Hosp., 617 F.2d 1164, 1170 (5th Cir. 1980) .
           . . . Additionally, ‘disposition of a case on
           summary judgment grounds represents a final

     4Under res judicata principles, “consent judgments ordinarily
support claim preclusion but not issue preclusion.” Arizona v.
California, 530 U.S. 392, 414 (2000), supplemented, 531 U.S. 1
(2000) (quoting 18 Charles Alan Wright, Arthur R. Miller, & Edward
H. Cooper, Federal Practice and Procedure § 4443, pp. 384–385
(1981)).



                                - 16 -
            adjudication on the merits’ and ‘forecloses
            subsequent litigation on the matter.’ Griffith
            v. Wainwright, 772 F.2d 822, 825 n.4 (11th
            Cir. 1985).”

DeBose v. Ellucian Co., L.P., 19-11701, 2019 WL 7288758, at *3

(11th Cir. Dec. 30, 2019).        The Court finds that both of these are

final judgments on the merits for res judicata purposes.

     (b)    Court of Competent Jurisdiction

     Both federal and Florida law require that the final judgment

on the merits be from a court of competent jurisdiction.              Aquatherm

Indus., Inc. v. Florida Power & Light Co., 84 F.3d 1388, 1393 (11th

Cir. 1996).       The Court issuing the final judgments in the previous

case had subject matter jurisdiction based on the diversity of

citizenship and an amount in controversy in excess of $75,000.               28

U.S.C. § 1332(a).          Thus, the Court finds that the previous case

was decided by a Court of competent jurisdiction.                 Neither party

asserts otherwise.

     (c)    Identical Parties

     Under res judicata principles, a claim is barred by earlier

litigation if both cases involve identical parties or those in

privity    with    them.    Ragsdale,   193   F.3d   at   1238.      “‘Privity’

describes a relationship between one who is a party of record and

a nonparty that is sufficiently close so a judgment for or against

the party should bind or protect the nonparty.”              Hart v. Yamaha-

Parts Distributors, Inc., 787 F.2d 1468, 1472 (11th Cir. 1986).




                                    - 17 -
     The previous case was brought by Irby as assignee of BC Power

against Brooks and Western, and was brought by Irby against BC

Power directly under the Credit Agreement.         The current case was

brought by BC Power against Irby challenging the Assignment.          The

parties are identical for res judicata purposes.

     (d)     Same Cause of Action

     The Eleventh Circuit

           has used a variety of labels to describe the
           methods by which we judge the similarity of
           two causes of action. Compare NAACP v. Hunt,
           891 F.2d 1555, 1561 (11th Cir. 1990) (noting
           that the “principle test” for comparing cases
           involves inquiry into the primary rights and
           duties implicated) with In re Atlanta Retail,
           Inc., 456 F.3d 1277, 1288 (11th Cir. 2006)
           (examining whether cases involve “the same
           nucleus of operative fact”) and In re Piper
           Aircraft, 244 F.3d at 1296–97 (noting that
           claims are the same “when they arise out of
           the    same    transaction    or   series   of
           transactions”). Nothing in our jurisprudence
           suggests    that  any   meaningful  analytical
           difference derives from the label we affix to
           the method of comparison. See, e.g., Ragsdale,
           193 F.3d at 1239 & n.8 (concurrently reciting
           all three of the above labels in describing
           our comparative approach).

Borrero v. United HealthCare of N.Y., Inc., 610 F.3d 1296, 1308

(11th Cir. 2010).       The Court went on to say that “the general

analytical     method   in   our   cases    involves   not   an   explicit

transactional approach but an evaluation of any commonality in the

‘nucleus of operative facts’ of the actions. . . . Rather than

attempting to define the ‘transaction’ at issue in the first case,




                                   - 18 -
we line up the former and current cases side-by-side to assess

their   factual   similarities.”   Id.   “In   short,   in   order   to

determine whether two cases involve the same cause of action for

res judicata purposes, we are obliged to look at the common nucleus

of operative fact and ask what legal theories were used or could

have been employed in the first proceeding.”      Maldonado v. U.S.

Atty. Gen., 664 F.3d 1369, 1377 (11th Cir. 2011) (citing Ragsdale,

193 F.3d at 1238–39).

     Here, the claims in the previous case by Irby against Brooks

and Western were dependent on the validity of the Assignment.

Without the Assignment, Irby had no standing to sue either Brooks

or Western on the causes of action it asserted.   The Court rejected

BC Powers’ first three attempts to challenge the validity of the

Assignment.   (Case No. 2:16-cv-211-FTM-29CM, Docs. ## 61, 69, 74.)

On BC Powers’ fourth attempt, the Court considered the merits of

the Assignment issue and denied BC Powers’ argument.         (Id. Doc.

#85.)   The Court finds that Irby has established that the two

cases involved the same cause of action for res judicata purposes.

     Because Irby has established all elements of res judicata, BC

Power is precluded from pursuing its claims in this second action.

Accordingly, its complaint will be dismissed with prejudice.




                               - 19 -
     B. Collateral Estoppel - Issue Preclusion

     Alternatively,       Irby     asserts     that     collateral     estoppel

precludes this second federal case because the first case decided

the issue which BC Power now asserts.           The Court agrees.

     (1)     Legal Principles

     Resolution    of    whether    federal    or     state   law    applies   to

collateral estoppel assertions has had a checkered past in the

Eleventh Circuit.       See CSX Transp., Inc. v. Gen. Mills, Inc., 846

F.3d 1333, 1335 & 1338 (11th Cir. 2017) (clarifying “discordant”

case law on in light of Semtek).              It is now established that

“federal common law borrows the state rule of collateral estoppel

to determine the preclusive effect of a federal judgment where the

court exercised diversity jurisdiction.”              Id. at 1340.

     Estoppel of any sort is an affirmative defense. Fed. R. Civ.

P. 8(c). As an affirmative defense, the burden is upon the party

asserting the defense to show the required prerequisites are

satisfied.     In re Piper Aircraft Corp., 244 F.3d at 1296.              Thus,

in this case the burden is upon Irby to establish its issue

preclusion defense.

     “Under the doctrine of issue preclusion, ‘a prior judgment .

. . foreclos[es] successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination

essential to the prior judgment.’”           Herrera v. Wyoming, 139 S. Ct.

1686, 1697 (2019) (quoting New Hampshire v. Maine, 532 U.S. 742,



                                    - 20 -
748–749 (2001)).   The elements of collateral estoppel are well-

established in the Eleventh Circuit and Florida:

           Issue preclusion—or “collateral estoppel”—
           precludes a litigant from relitigating an
           issue that was actually litigated in an
           earlier action to a final judgment between the
           same parties, provided that the issue in both
           proceedings is in fact the same. See B & B
           Hardware, Inc. v. Hargis Indus., Inc., 135 S.
           Ct. 1293, 1302–03, 191 L. Ed. 2d 222 (2015)
           (explaining the elements of issue preclusion);
           see also Pearce v. Sandler, 219 So. 3d 961,
           965   (Fla.   3d  DCA   2017)   (“[C]ollateral
           estoppel, also known as issue preclusion,
           applies where: (1) the identical issues were
           presented in a prior proceeding; (2) there was
           a full and fair opportunity to litigate the
           issues in the prior proceeding; (3) the issues
           in the prior litigation were a critical and
           necessary part of the prior determination; (4)
           the parties in the two proceedings were
           identical; and (5) the issues were actually
           litigated in the prior proceeding.”) (citation
           omitted).

Martinez v. Mkt. Traders Inst., Inc., 757 F. App’x 815, 817 (11th

Cir. 2018).   See also Winn-Dixie Stores, Inc. v. Dolgencorp, LLC,

746 F.3d 1008, 1036 (11th Cir. 2014).

     (2)   Application of Collateral Estoppel Principles

     (a)   Identical Issues

     Even if the two cases do not involve the “same claims” for

res judicata principles, Irby has established that collateral

estoppel applies to bar the current case.   For collateral estoppel

principles the Court may consider only the final judgment on the

motion for summary judgment, since the prior consent judgment will




                              - 21 -
not support issue preclusion.       Arizona v. California, 530 U.S. at

414.    As discussed earlier, that summary judgment order resolved

the challenge to the Assignment as asserted by BC Power.

       (b)   Identical Parties

       The parties to the two cases were obviously identical.

       (c)   Full and Fair Opportunity & Critical and Necessary

       In opposing that summary judgment motion, BC Powers asserted

that Irby was not entitled to summary judgment or any money because

the Assignment was invalid and obtained by fraud.        BC Powers had

a full and fair opportunity to litigate this issue, having briefed

the issue as it saw fit.         This issue was necessary and critical

to the determination of Irby’s entitlement to summary judgment,

and the amount owed.

       (d)   Actually Litigated

       The Court decided the Assignment issue against BC Powers, and

granted summary judgment in favor of Irby.

       Irby has therefore established that all the elements of

collateral estoppel are present in this case.        Accordingly, even

if res judicata does not apply, Irby is entitled to relief under

collateral estoppel principles.

       Accordingly, it is hereby

       ORDERED:

       Defendant's 12(c) Motion for Judgment on the Pleadings (Doc.

#15) is GRANTED.     The Clerk shall enter Judgment on the pleadings



                                   - 22 -
dismissing the Complaint against Stuart C. Irby Company with

prejudice, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this   31st   day

of March, 2020.




Copies:
Counsel of Record




                             - 23 -
